Citation Nr: 1511192	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-09 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection, for accrued benefits purposes, for myelodysplasia, claimed as due to exposure to herbicides at Fort Chaffee, Arkansas.

3. Entitlement to service connection, for accrued benefits purposes, for type II diabetes mellitus, claimed as due to exposure to herbicides at Fort Chaffee, Arkansas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant (P. T.), C. J., J. K., and M. K.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to August 1967. He also had service in the Arkansas Army National Guard. He died in October 2010. The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA). In a December 2009 rating decision, an RO denied the Veteran's claims for service connection for myelodysplasia and type II diabetes mellitus. In an April 2011 rating decision, an RO denied the appellant's claims for service connection for the cause of the Veteran's death and for accrued benefits.

In February 2014, the appellant had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran did not have manifestations of heart disease during active service or the year following separation from service.

2. Spraying of herbicides in testing at Fort Chaffee, Arkansas, occurred after the Veteran's 1964 active service in the Army there.

3. During National Guard training periods at Fort Chaffee from 1972 to 2004, the Veteran was not exposed to dioxin or dioxin-like compounds, residual to 1967 and 1968 herbicide spraying, at levels that presented any risk to his health.

4. Myelodysplasia did not become manifest during service or the year following service.

5. Type II diabetes mellitus did not become manifest during service or the year following service.


CONCLUSIONS OF LAW

1. Heart disease that contributed to causing the Veteran's death was not incurred in service, and may not be presumed to have been incurred in service or as a result of herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).

2. The Veteran's myelodysplasia was not incurred in service, and may not be presumed to have been incurred in service or as a result of herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a) (2014).

3. The Veteran's type II diabetes mellitus was not incurred in service, and may not be presumed to have been incurred in service or as a result of herbicide exposure during service. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed under a prejudicial error rule). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim, such as in a statement of the case (SOC). See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Also, in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

In the context of a claim for service connection for the cause of a veteran's death, proper notice must include a statement of any conditions for which the veteran was service-connected at the time of death, an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected. Hupp. v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

VA provided the appellant notice in letter issued in March 2011, prior to denial of her claims. That letter informed her of the evidence and information necessary to establish service connection for the cause of the Veteran's death and for accrued benefits, as well as the responsibilities of VA and the appellant in obtaining or providing such information. The letter did not notify her of the evidence and information necessary to establish a disability rating and effective date. However, as this decision will not result in a grant of a benefit for which a disability rating and effective date need be assigned, this does not result in any prejudice to the appellant. The March 2011 letter also did not advise the appellant of the conditions for which the Veteran was service-connected at the time of his death. However, the April 2011 rating decision informed her that at the time of his death he was service connected for right ankle disability, hearing loss, tinnitus, and hemorrhoids. That decision also informed the appellant that, in a December 2009 rating decision, the RO denied the Veteran's claim for service connection for myelodysplasia and diabetes. The December 2009 rating decision denying the Veteran's claims and the April 2011 rating decision denying the appellant's claims were followed by an SOC, addressing the appellant's claims, that the RO issued in March 2013. Through that SOC, any defect with respect to the timing of notice to the appellant was cured. See Mayfield, Prickett, supra.

In the February 2014 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

The claims file for this case contains service treatment records, post-service treatment records, reports of VA examinations, the Veteran's certificate of death, and a transcript of the February 2014 Board hearing. The VA examination reports contain findings relevant to the claims on appeal. The death certificate lists the causes of the Veteran's death.

The Board notes that a VA medical opinion was not obtained in this case. The Board finds, however, that a medical opinion is not necessary in this case. The appellant argues that the Veteran's heart disease (listed on the death certificate as an underlying cause of his death), his myelodysplasia, and his diabetes should be presumptively service-connected based on exposure to herbicides during service. There is no allegation that any of those diseases first manifested during service. As will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The appellant has actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the appellant's interests. See Pelegrini, 18 Vet. App. At 121. Therefore, any such error is harmless, and does not prohibit Board consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection for the Cause of the Veteran's Death

The Veteran died in October 2010. The certificate of death indicates that the immediate cause of his death was adult respiratory distress syndrome, and that the underlying cause was mitral valve replacement and coronary bypass surgery. The appellant essentially contends that heart disease caused or contributed to causing the Veteran's death, and that his heart disease was related to exposure to herbicides during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2014). If a veteran was exposed to Agent Orange or another herbicide agent, service connection for ischemic heart disease will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, or who served in or near certain areas near the Korean demilitarized zone between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). In addition, VA provides special consideration, on a factual basis, of herbicide exposure to veterans who had duties in perimeter areas of certain military bases in Thailand during the Vietnam era. See VA Adjudication Procedures Manual, M21-1MR at IV.ii.2.C.10.qq. In this case, the appellant does not contend, and the Veteran's service records do not indicate, that the Veteran served in Vietnam, Korea, or Thailand. Therefore there is no basis to presume that the Veteran was exposed to an herbicide agent during service, nor to provide special consideration as to whether he had such exposure.

Exposure of a veteran to herbicides during service may nonetheless by verified through appropriate service department or other sources. If herbicide exposure is shown, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases applies, and an herbicide-related disease is presumed to be service-connected.

The appellant contends that the Veteran was exposed to an herbicide agent during service at Fort Chaffee, Arkansas. U. S. Army records indicate that at Fort Chaffee, at certain times between 1966 and 1968, Army or Army-affiliated researchers sprayed herbicides in certain areas of the Fort, in order to test the efficiency of those herbicides as defoliants. See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No. 37-MA-0B7D-08, U.S. Army Center for Health Promotion and Preventive Medicine, April 2009. VA has noted that history of herbicide testing at Fort Chaffee. See Herbicide Tests and Storage in the U.S., http://www. publichealth.va.gov/exposures/ 
agentorange/outside_vietnam_usa.asp (Feb. 27, 2015). VA indicated that the dates of testing were May 16 to 18, 1967, July 22 and 23, 1967, and August 23 and 24, 1967.

The Veteran's service records show that, during his Army active service in 1962 to 1967, he served at Fort Chaffee from January to September 1964. As the herbicide testing at Fort Chaffee was performed after 1964, there is no evidence that he was exposed to herbicides during his 1964 service there.

The appellant notes that after the Veteran's active service in the Army, he served in the Arkansas Army National Guard, in locations including Fort Chaffee. She contends that he was exposed to herbicides during that National Guard service. National Guard service generally requires training periods, typically of several weekends per year and one period per year lasting a week or longer. In September 2009, the Veteran wrote that he served in the Arkansas Army National Guard in 1972 to 2004. He indicated that he performed his National Guard training primarily at Fort Chaffee. He stated that the Army had used an area known as the pear orchard to test herbicides used in Vietnam. He reported that he trained in that area extensively, and slept on the ground there. 

In 2009, Army performed an field investigation of an area of Fort Chaffee where herbicides were sprayed in the testing in the 1960s. See Fort Chaffee Maneuver Training Center Tactical Grade Herbicide Site Investigation Defoliant Spray Area 1, Draft Report No. 37-MA-0B7D-08, supra. The investigation included testing in that area. Testing showed trace levels of dioxin and dioxin-like compounds in the soil, sediment, and surface water samples. Id. No samples contained dioxin or dioxin-like compounds at levels above Federal or State human health risk screening criteria.

The Board accepts the Veteran's report that he had periods of National Guard training at Fort Chaffee from 1972 to 2004. The Board also accepts that some of the training may have taken place in areas where herbicides were sprayed in the tests performed in the 1967 and 1968. The 2009 Army investigation found that, in an area of Fort Chaffee where herbicides had been sprayed, levels of dioxin and dioxin-like compounds were not at levels presenting risk to human health. The Board notes that the 2009 investigation was conducted many years after the Veteran's earliest National Guard training at Fort Chaffee. The Board therefore denies service connection, including based on herbicide exposure, for the Veteran's heart disease. As such, the Board denies service connection for the cause of his death.

Service Connection for Myelodysplasia and Diabetes

The appellant is seeking accrued benefits claimed as due and unpaid to the Veteran. Upon the death of an individual receiving VA benefits payments, certain persons, including the surviving spouse, shall be pain periodic monetary benefits to which the deceased beneficiary was entitled at the time of death, under existing ratings or decisions or based on evidence in the file at the date of death, which were due and unpaid. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000a.

During the Veteran's life, he filed claims for VA benefits. The RO granted service connection for his right ankle disability, hearing loss, tinnitus, and hemorrhoids. The RO denied service connection for myelodysplasia and type II diabetes mellitus. The appellant has appealed, for accrued benefits purposes, the claims for service connection for myelodysplasia and diabetes. 

Myelodysplasia is a form of cancer that that is related to leukemia. Leukemia and diabetes mellitus are among the chronic diseases listed under 38 C.F.R. § 3.309 for which service connection can be presumed if the disease becomes manifest within one year after separation from service. In addition, type II diabetes mellitus and some types of leukemia are among the diseases listed at 38 C.F.R. § 3.309(e) for which service connection is presumed in veterans who were exposed during service to herbicides. In this case, there is no allegation or evidence that the Veteran had myelodysplasia or diabetes during service or the year following service. The Veteran contended, and the appellant contends, that each of those diseases developed as a result of exposure during service to herbicides. The contention is that the Veteran was exposed to herbicides during his service at Fort Chaffee, Arkansas, where herbicides were sprayed to test their effects.

As discussed above, the Board has concluded that, during the Veteran's active service in the Army and his Arkansas Army National Guard service, including his service at Fort Chaffee, he was not exposed to herbicides or herbicide residues including dioxin and dioxin-like compounds at levels that presented a risk to his health. Thus, service connection is not warranted for his myelodysplasia or for his diabetes, as incurred in service or as related to claimed herbicide exposure. His claims for service connection for those diseases therefore do not form a basis for accrued benefits for the appellant.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for myelodysplasia, for accrued benefits purposes, is denied.

Entitlement to service connection for type II diabetes mellitus, for accrued benefits purposes, is denied.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


